



logoa05.jpg [logoa05.jpg]


THIS IS AN IMPORTANT LEGAL DOCUMENT. PLEASE CONFER WITH A LAWYER OR OTHER
TRUSTED ADVISOR BEFORE SIGNING THIS DOCUMENT.


December 30, 2016


VIA EMAIL DELIVERY


Julian Adams
673 Boylston Street
Boston, MA 02116


Re: Severance Agreement and Release:


DO NOT SIGN UNTIL ON OR AFTER THE TERMINATION DATE


Dear Julian,


This letter (the “Agreement”) summarizes the terms of your separation from
employment with Infinity Pharmaceuticals, Inc. (the “Company”). The purpose of
this Agreement is to establish an amicable arrangement for ending your
employment relationship, to release the Company from all legally waivable claims
and to permit you to receive severance pay and other benefits described herein,
under the terms of the applicable Infinity Pharmaceuticals, Inc. Severance
Benefits Plan (the “Severance Benefits Plan”).


By signing this Agreement, you will be giving up valuable legal rights. For this
reason, it is very important that you carefully review and understand the
Agreement before signing it. The deadline for accepting this Agreement is
forty-five (45) days from the date of receipt of this document or three days
after the Termination Date, whichever is later. If you do not sign and return
this document within the forty-five (45) day period or by three days after the
Termination Date, whichever is later, this offer of severance pay and benefits
will expire. The Company encourages you to take advantage of this period of time
by consulting with a lawyer, or other trusted advisor, before signing the
document. IN ADDITION, NOTE THAT YOU ARE NOT PERMITTED TO SIGN THIS AGREEMENT
UNTIL ON OR AFTER THE TERMINATION DATE (AS DEFINED BELOW). AN AGREEMENT SIGNED
BEFORE THE TERMINATION DATE WILL NOT BE EFFECTIVE OR ENFORCEABLE AND WILL NEED
TO BE RE-SIGNED.
  


1.    Employment Status and Final Payments:


(a)    Termination Date: Your termination from employment with the Company will
be effective as of 1/6/2017 (the “Termination Date”). As of the Termination
Date, your salary will cease, and any entitlement you have or might have under a
Company-provided benefit plan, program, contract or practice will terminate,
except as required by federal or state law.







--------------------------------------------------------------------------------





(b)    You hereby acknowledge that you have been paid (i) all earned wages (ii)
all accrued but unused vacation time, and (iii) fully accrued but unused and
unexpired sabbatical time as of the Termination Date.


(c)    The Termination Date shall be the date of the “qualifying event” under
the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”). If you are
enrolled in the Company’s medical plans, you will be provided a benefits packet
containing information on your COBRA rights and how to elect to convert to a
direct pay plan under COBRA.


2.    Consideration: In exchange for, and in consideration of, your full
execution of this Agreement, and after the expiration of the Revocation Period
set out in Section 10 below, the Company agrees as follows:


(a)    Severance Pay: The Company will pay you a severance payment under the
terms of the applicable Severance Benefits Plan. Subject to the terms and
conditions of the Severance Benefits Plan, you are entitled to severance
payments equivalent to your Base Salary (as defined in the Severance Benefits
Plan) for a period of 66 weeks (the “Severance Period”). This severance amount
will be paid to you in the form of a one-time lump sum payment on a regularly
scheduled payroll day within ten (10) business days after the Release Effective
Date as defined in the Severance Benefits Plan.


(b)    COBRA Premiums: If you elect in a timely manner to continue medical,
dental and vision insurance coverage, as applicable, after the Termination Date
in accordance with the provisions of COBRA, the Company will pay your monthly
premium payments until the earlier of: (i) the end of the Severance Period; (ii)
the date you obtain new employment and are eligible for a new group health plan;
or (iii) the date your COBRA continuation coverage would terminate in accordance
with the provisions of COBRA. Thereafter, medical, dental and vision insurance
coverage, as applicable, shall be continued only to the extent required by COBRA
and only to the extent you timely pay the premium payments yourself. Please note
that if the Company, in its sole discretion, subsequently determines that all or
some of its payment of the COBRA premiums are discriminatory under Section
105(h) of the Internal Revenue Code, any remaining COBRA payments shall instead
be paid to you as additional severance pay over the same period that the subsidy
would have been provided.


(c)    Outplacement Benefits: At your request, the Company will arrange and pay
for reasonable outplacement services (“Outpatient Benefits”), pursuant to and
subject to the terms and conditions set forth in the Severance Benefits Plan.


(d)    Annual Bonus: The Company will pay any unpaid annual bonus in respect to
any completed bonus period which has ended prior to the Termination Date if the
Company’s Board deems the bonus granted in its discretion, pursuant to and
subject to the terms and conditions set forth the Severance Benefits Plan.
(e)    Equity Awards: The portion of any outstanding Company equity awards which
would have vested within the one (1) year period following the Termination Date
shall vest immediately upon the Release Effective Date as defined in the
Severance Benefits Plan.




(f) Payments: The payments set forth in this Section 2 shall be subject to all
applicable federal, state and/or local withholding and/or payroll taxes.







--------------------------------------------------------------------------------





3.    Release: This section of the Agreement is a release of legal claims.
Please carefully review this section with your attorney, or other trusted
advisor, and do not sign this document unless you understand what this section
says.


(a)    In exchange for the amounts described in Section 2, which are in addition
to anything of value to which you are entitled to receive, you and your
representatives, agents, estate, heirs, successors and assigns, absolutely and
unconditionally release, discharge, indemnify and hold harmless the “Company
Releasees” from any and all legally waivable claims that you have against the
Company Releasees. Other than as permitted in Section 3(e) below, this means
that by signing this Agreement, you are agreeing to forever waive, release and
discharge the Company Releasees from any type of claim arising from conduct that
occurred any time in the past and up to and through the date you sign this
document. Company Releasees is defined to include the Company and/or any of its
parents, subsidiaries or affiliates, predecessors, successors or assigns, and
its and their respective current and/or former directors,
shareholders/stockholders, officers, employees, attorneys and/or agents, all
both individually and in their official capacities.


(b)    This release includes, but is not limited to, any waivable claims you
have against the Company Releasees based on conduct that occurred any time in
the past and up to and through the date you sign this Agreement that arises from
any federal, state or local law, regulation, code or constitution dealing with
either employment, employment benefits or employment discrimination. By way of
example, this release includes the release of claims against the Company
Releasees under the laws or regulations concerning discrimination on the basis
of race, color, creed, religion, age, sex, sex harassment, sexual orientation,
gender identity, national origin, ancestry, genetic carrier status, handicap or
disability, veteran status, any military service or application for military
service, or any other category protected under federal, state or local law. This
release also includes any claim you may have against the Company Releasees for
breach of contract, whether oral or written, express or implied; any tort
claims(such as claims for wrongful discharge, tortious interference with
advantageous relations, mispresentation and defamation); any claims for equity
or employee benefits of any other kind; or any other legally waivable statutory
and/or common law claims.


(c)    For avoidance of doubt, by signing this Agreement you are agreeing not to
bring any waivable claims against the Company Releasees (other than as permitted
in Section 3(e) below) under the following nonexclusive list of discrimination
and employment statutes: Title VII of the Civil Rights Act of 1964 (Title VII”),
The Americans With Disabilities Act (“ADA”), The ADA Amendments Act, The Equal
Pay Act (“EPA”), The Lilly Ledbetter Fair Pay Act, the Family and Medical Leave
Act (“FMLA”), The Worker Adjustment and Retraining Notification Act (“WARN”),
The Genetic Information Non-Discrimination Act (“GINA”), The Employee Retirement
Income Security Act (“ERISA”), The Massachusetts Fair Employment Practices Act
(M.G.L. ch. 151B), The Massachusetts Equal Rights Act, The Massachusetts Equal
Pay Act, the Massachusetts Privacy Statute, The Massachusetts Sick Leave Law,
The Massachusetts Civil Rights Act, all as amended, as well as any other
federal, state and local statutes, regulations, codes or ordinances that apply
to you.


(d)    You release the Company Releasees from any and all wage and hour related
claims to the maximum extent permitted by state law. This release of legal
claims includes any state wage and hour related claims arising out of or in any
way connected with your employment with the Company, including and any claims
for unpaid or delayed payment of wages, overtime, bonuses, commissions,
incentive payments or severance, missed or interrupted meal periods, interest,
attorneys’ fees, costs, expenses, liquidated damages, treble damages or damages
of any kind to the maximum extent permitted by law.







--------------------------------------------------------------------------------





(e)    This release does not include any claim under the workers compensation or
unemployment compensation statutes. Also, this Agreement is not intended to
affect the rights and responsibilities of government agencies such as the Equal
Employment Opportunity Commission (the “EEOC”), the National Labor Relations
Board (the “NLRB”), or any other federal, state or local agency, to enforce the
laws within their jurisdiction. This means that by signing this Agreement you
may still exercise your protected right to (i) file a charge with, or
participate in an investigation or proceeding conducted by, the EEOC, the NLRB,
or any other federal, state or local government entity and (ii) exercise your
rights under Section 7 of the National Labor Relations Act to engage in joint
activity with other employees. Notwithstanding the foregoing, you agree that (x)
if you file a charge with the EEOC, the NLRB, or any other federal, state or
local government entity or (y) if one of the foregoing agencies commences an
investigation or other legal action on your behalf, you specifically waive and
release your right to recover, if any, individual monetary damages or other
individual benefits or remedies of any sort whatsoever arising from the charge
you filed or from the governmental action.


4.    Accord and Satisfaction: The amounts described in Sections 1 and 2 shall
be complete and unconditional payment, accord and/or satisfaction with respect
to all obligations and liabilities of the Company Releasees to you, including,
without limitation, all claims for back wages, salary, vacation pay, draws,
incentive pay, bonuses, stock and stock options, commissions, severance pay,
reimbursement of expenses, any and all other forms of compensation or benefits,
attorney's fees, or other costs or sums.


5.
Waiver of Rights and Claims Under the Age Discrimination

in Employment Act of 1967:


Since you are 40 years of age or older, you are being informed that you have or
may have specific rights and/or claims under the Age Discrimination in
Employment Act of 1967 (“ADEA”) and you agree that:


(a)    in consideration for the amounts described in Section 2 of this
Agreement, which you are not otherwise entitled to receive, you specifically and
voluntarily waive such rights and/or claims under the ADEA you might have
against the Company Releasees to the extent such rights and/or claims arose on
or prior to the date this Agreement was executed;


(b)    you understand that rights or claims under the ADEA which may arise after
the date this Agreement is executed are not waived by you;


(c)    you are informed in Schedule “A,” which is attached hereto, of the class,
unit or group of individuals considered for this termination program, the job
title and ages of all individuals selected for the program and the job title and
ages of all individuals in the same job classification or organizational unit
who are not selected for the program;


(d)    you have carefully read and fully understand all of the provisions of
this Agreement, and you knowingly and voluntarily agree to all of the terms set
forth in this Agreement; and


(e)    in entering into this Agreement you are not relying on any
representation, promise or inducement made by the Company Releasees or their
attorneys with the exception of those promises described in this document.






--------------------------------------------------------------------------------





6.    Period for Review and Consideration of Agreement:


(a)You acknowledge that you have at least forty-five (45) days to review this
Agreement and consider its terms before signing it.


(b)The 45-day review period will not be affected or extended by any revisions,
whether material or immaterial, that might be made to this Agreement.


7.    Company Files, Documents and Other Property: You represent that you have
returned to the Company all Company property and materials, including but not
limited to, (if applicable) personal computers, laptops, fax machines, scanners,
copiers, cellular phones, Company credit cards and telephone charge cards,
Company keys and passes, intangible information stored on hard drives or thumb
drives, software passwords or codes, security passwords or codes, tangible
copies of trade secrets and confidential information, names and addresses of
Company customers, and any and all other information or property previously or
currently held or used by you that is or was related to your employment with the
Company (“Company Property”). You agree that in the event that you discover any
other Company Property in your possession after the Termination Date of this
Agreement you will immediately return such materials to the Company.


8.    Future Conduct:


(a)        Confidentiality of this Agreement: Other than as permitted in Section
3(e) above, you agree that you shall not disclose, divulge or publish, directly
or indirectly, any information regarding the amount of the severance and
benefits agreed to in this Agreement to any person or organization other than
(i) your immediate family, (ii) your accountants or attorneys when such
disclosure is necessary for the accountants or attorneys to render professional
services, (iii) to the taxing authorities, or (iv) when otherwise compelled by
law.


9.    Representations and Governing Law:


(a)        This Agreement sets forth the complete and sole agreement between the
parties and supersedes any and all other agreements or understandings, whether
oral or written, between you and the Company, except for the Invention,
Non-Disclosure and Non-Competition Agreement that you signed in connection with
your employment with the Company, which shall remain in full force and effect in
accordance with its terms. This Agreement may not be changed, amended, modified,
altered or rescinded except upon the express written consent of both the Company
and you.


(b)        If any provision of this Agreement, or part thereof, is held invalid,
void or voidable as against public policy or otherwise, the invalidity shall not
affect other provisions, or parts thereof, which may be given effect without the
invalid provision or part. To this extent, the provisions and parts thereof of
this Agreement are declared to be severable. Any waiver of any provision of this
Agreement shall not constitute a waiver of any other provision of this Agreement
unless expressly so indicated otherwise in writing by the waiving party. The
language of all parts of this Agreement shall in all cases be construed
according to its fair meaning and not strictly for or against either of the
parties.


(c)         This Agreement and any claims arising out of this Agreement (or any
other claims arising out of the relationship between the parties) shall be
governed by and construed in accordance with the laws of the Commonwealth of
Massachusetts and shall in all respects be interpreted, enforced and governed
under the internal and domestic laws of Massachusetts, without giving effect to
the principles of





--------------------------------------------------------------------------------





conflicts of laws of such state. Any claims or legal actions by one party
against the other may be commenced and maintained in state or federal court
located in Massachusetts, and you hereby submit to the jurisdiction and venue of
any such court.


(d)    You may not assign any of your rights or delegate any of your duties
under this Agreement. The rights and obligations of the Company shall inure to
the benefit of the Company’s successors and assigns.


10.    Effective Date: If this letter correctly states the agreement and
understanding we have reached, please indicate your acceptance by countersigning
the enclosed copy and returning it to Seth Tasker by the 45th day of receipt, or
within three days after the Termination Date, which is later. You may not sign
the Agreement before the Termination Date. You may revoke this Agreement for a
period of seven (7) days after signing it. In order to revoke the Agreement, you
must submit a written notice of revocation to Seth Tasker located at
seth.tasker@infi.com. This written notice may be sent by mail, overnight mail,
email or hand-delivery but must be received by no later than the close of
business on the seventh day. The Agreement will not become effective or
enforceable, and no payments will be made, until this revocation period has
expired (“Effective Date”) without being exercised.




Very truly yours,                        


/s/Adelene Q. Perkins


Adelene Q. Perkins
President & Chief Executive Officer                    


I REPRESENT THAT I HAVE READ THE FOREGOING AGREEMENT, THAT I FULLY UNDERSTAND
THE TERMS AND CONDITIONS OF SUCH AGREEMENT AND THAT I AM KNOWINGLY AND
VOLUNTARILY EXECUTING THE SAME. IN ENTERING INTO THIS AGREEMENT, I DO NOT RELY
ON ANY REPRESENTATION, PROMISE OR INDUCEMENT MADE BY THE COMPANY OR ITS
REPRESENTATIVES WITH THE EXCEPTION OF THE CONSIDERATION DESCRIBED IN THIS
DOCUMENT.


Accepted and Agreed to:
/s/Julian Adams
Julian Adams



Date:
January 6, 2017





YOU ARE NOT PERMITTED TO SIGN THIS AGREEMENT UNTIL ON OR AFTER THE TERMINATION
DATE (AS DEFINED ABOVE). AN AGREEMENT SIGNED BEFORE THE TERMINATION DATE WILL
NOT BE EFFECTIVE OR ENFORCEABLE AND WILL NEED TO BE RE-SIGNED. THE DEADLINE FOR
SIGNING IS 45 DAYS FROM THE DATE OF RECEIPT, OR THREE DAYS AFTER THE TERMINATION
DATE, WHICHEVER IS LATER.





--------------------------------------------------------------------------------







IF YOU DO NOT WISH TO USE THE 45-DAY PERIOD,
PLEASE CAREFULLY REVIEW AND SIGN THIS DOCUMENT




I Julian Adams, acknowledge that I was informed and understand that I have at
least 45 days within which to consider the attached Severance Agreement and
Release, have been advised of my right to consult with an attorney regarding
such Agreement and have considered carefully every provision of the Agreement,
and that after having engaged in those actions, I prefer to and have requested
that I enter into the Agreement prior to the expiration of the 45 day period.


Dated:
January 6, 2017
 
/s/Julian Adams
 
 
 
 Julian Adams
 
 
 
 
Dated:
January 6, 2017
 
/s/Seth A. Tasker
 
 
 
Witness:





YOU ARE NOT PERMITTED TO SIGN THIS AGREEMENT UNTIL ON OR AFTER THE TERMINATION
DATE (AS DEFINED ABOVE). AN AGREEMENT SIGNED BEFORE THE TERMINATION DATE WILL
NOT BE EFFECTIVE OR ENFORCEABLE AND WILL NEED TO BE RE-SIGNED. THE DEADLINE FOR
SIGNING IS 45 DAYS FROM THE DATE OF RECEIPT, OR THREE DAYS AFTER THE TERMINATION
DATE, WHICHEVER IS LATER.





